DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                            Status of claims and Restriction
	Claims 4-6 as amended and new claims 7-9 as filed on 4/26/2022 are now pending. 
Claims 1-3 were canceled by Applicants on 4/26/2022 in response to the prior office action. 
Claim 6 as presently amended and Newly submitted claims 7-9 are now directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I, claims 4-5 as amended are directed to a method of using a specific product comprising Lactobacillus plantarum specific strain CCFM 164.
Group II, claims 6 as now amended and new claims 7-9 are directed to a method of making a product by isolating and selecting a strain belonging to Lactobacillus plantarum.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The Group II method as claimed does not result in isolating and selection of the same strain/product that is required for the Group I method of using a product with a specific strain CCFM 164. Although the preamble of Group II method appears to recite an intention of isolating the specific strain but the final steps for selecting do not result in a possession of any specific strains/products and the steps of Group II method do not recite specific characterizations for distinguishing the strain CCFM 164 from any other strains found in feces or pickles including strains within the whole species of Lactobacillus plantarum. 
Thus, Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Accordingly, claims 6 as amended and new claims 7-9 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 4 and 5 as amended on 4/26/2022  are under examination in the insntst office action.
Claim Objections
Claims 4 and 5 as amended are objected to because of the following informalities:  
Latin names of microorganisms should be italicized. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Indefinite
Claims 4 and 5 as now amended are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 as amended recite the sole designation of claimed strain by its  internal designation which creates ambiguity in the claims. For example, the strains disclosed in this application could be designated by some other arbitrary means, or the assignment of the strain names could be arbitrary changed to designate other strains. If either event occurs, one’s ability to determine the metes and bounds of the claims would be impaired. See In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204,208 (CCPA 1070). 
Amendment of the claims to refer to the deposit accession number of the claimed strain in the collection with IDA status under Budapest treaty  would obviate this rejection. For example: Lactobacillus plantarum strain CCFM 164 (CGMCC 14520). 

Response to Arguments
Applicant's arguments filed on 4/26/2022 have been fully considered.
Deposit requirement (statement and copy of deposit receipt) has been met in the papers field on 4/26/2022. 
Claim rejected under 35 U.S.C. 101 has been withdrawn in view of present amendment of claims 4 and 5 and cancelation of claims 1-3. 
Claim rejection under 35 U.S.C. 103 as being unpatentable over US 9,763,988 (Kim) has been withdrawn in view of Applicants’ arguments that the cited reference  does not teach or suggest the use of claimed strain Lactobacillus plantarum CCFM 164 (CGMCC 14520) and that the therapeutic effects are strain-specific effects. 

Claims 4 and 5 as filed on 4/26/2022 are free from prior art of record and will be allowed upon resolution of 112 issues and objections as explained above.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
July 19, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653